Exhibit 10.34

 

CAREMARK RX, INC.

 

1998 EMPLOYEE STOCK OPTION PLAN

 

ARTICLE 1. ESTABLISHMENT, OBJECTIVES AND DURATION

 

1.1 ESTABLISHMENT OF THE PLAN. Caremark Rx, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), hereby establishes a compensation
plan to be known as the “Caremark Rx, Inc. 1998 Employee Stock Option Plan”
(hereinafter referred to as the “Plan”), as set forth in this document. The Plan
permits the grant of Options and is intended to fit within the exception to the
New York Stock Exchange’s shareholder approval requirement for broadly-based
stock option plans set forth in section 312.03(a)(2) of the New York Stock
Exchange Listed Company Manual as of the date hereof.

 

The Plan shall become effective as of August 6, 1998 (the “Effective Date”) and
shall remain in effect as provided in Section 1.3 hereof.

 

1.2 OBJECTIVES OF THE PLAN. The objectives of the Plan are to optimize the
profitability and growth of the Company through the use of stock options, which
are consistent with the Company’s objectives and which link the interests of
Participants to those of the Company’s stockholders; to provide Participants
with an inducement for excellence in individual performance; and to promote
teamwork among Participants.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success and to allow Participants to
share in the success of the Company.

 

1.3 DURATION OF THE PLAN. The Plan shall commence on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors or the Committee to amend or terminate the Plan
at any time pursuant to Article 11 hereof, until all Shares subject to it shall
have been purchased or acquired according to the Plan’s provisions.

 

1



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

 

2.1 “AFFILIATE” means a “parent corporation” or “subsidiary corporation” as
defined in Section 424 of the Code.

 

2.2 “AWARD” means, individually or collectively, a grant under this Plan of
Options.

 

2.3 “AWARD AGREEMENT” means either (i) an agreement entered into by the Company
and each Participant setting forth the terms and provisions applicable to Awards
granted under this Plan or (ii) a certificate executed by the Company and
delivered to the Participant evidencing and setting forth the terms and
provisions applicable to Awards granted under this Plan.

 

2.4 “BENEFICIAL OWNER” OR “BENEFICIAL OWNERSHIP” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

2.5 “BOARD” OR “BOARD OF DIRECTORS” means the Board of Directors of the Company.

 

2.6 “CAUSE” shall be determined by the Committee, exercising good faith and
reasonable judgment, and shall mean the occurrence of any one or more of the
following:

 

(a) The willful and continued failure by the Participant to substantially
perform his duties (other than any such failure resulting from the Participant’s
Disability) after a written demand for substantial performance is delivered by
the Committee to the Participant that specifically identifies the manner in
which the Committee believes that the Participant has not substantially
performed his duties, and the Participant has failed to remedy the situation
within 30 calendar days of receiving such notice; or

 

2



--------------------------------------------------------------------------------

(b) The Participant’s conviction for committing an act of fraud, embezzlement,
theft or another act constituting a felony; or

 

(c) The willful engaging by the Participant in gross misconduct materially and
demonstrably injurious to the Company, as determined by the Committee. However,
no act or failure to act on the Participant’s part shall be considered “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.

 

2.7 “CHANGE IN CONTROL” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:

 

(a) The acquisition by any Person of Beneficial Ownership of 20% or more of
either (i) the then outstanding shares of Common Stock of the Company, or
(ii) the combined voting power of the outstanding voting securities of the
Company entitled to vote generally in the selection of Directors; provided,
however, that for purposes of this subsection, the following transactions shall
not constitute a Change of Control: (A) any acquisition directly from the
Company through a public offering of shares of Common Stock of the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) below;

 

(b) The cessation, for any reason, of the individuals who constitute the
Company’s Board of Directors as of the date hereof (“Incumbent Board”) to
constitute at least a majority of the Company’s Board of Directors; provided,
however, that any individual becoming a Director following the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs because of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Company’s Board of Directors;

 

3



--------------------------------------------------------------------------------

(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Business Combination”) unless, following such Business Combination, (i) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding shares of Common Stock of the Company
and the outstanding voting securities of the Company immediately before such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the Company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately before such Business Combination of the outstanding shares of Common
Stock and the outstanding voting securities of the Company, as the case may be;
(ii) no party (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
before the Business Combination; and (iii) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board of Directors at the time of the
execution of the initial agreement, or of the action of the Company’s Board of
Directors, providing for such Business Combination;

 

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

 

(e) Any other condition or event (i) that the Committee determines to be a
“Change in Control” within the meaning of this Section 2.7 and (ii) that is set
forth as a supplement to this Section 2.7 in the Award Agreement.

 

4



--------------------------------------------------------------------------------

2.8 “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.9 “COMMITTEE” means the Compensation Committee of the Board, as specified in
Article 3 herein, or such other Committee appointed by the Board to administer
the Plan with respect to grants of Awards.

 

2.10 “COMMON STOCK” means Caremark Rx, Inc. common stock, $.001 par value.

 

2.11 “COMPANY” means Caremark Rx, Inc., and also means any corporation of which
a majority of the voting capital stock is owned directly or indirectly by
Caremark Rx, Inc. or by any of its Subsidiaries, and any other corporation
designated by the Committee as being a Company hereunder (but only during the
period of such ownership or designation).

 

2.12 “DIRECTOR” means any individual who is a member of the Board of Directors
of Caremark Rx, Inc.

 

2.13 “DISABILITY”, as applied to a Participant, means that the Participant
(a) has established to the satisfaction of the Committee that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months (all within the meaning of
Section 22(e)(3) of the Code), and (b) has satisfied any requirement imposed by
the Committee in regard to evidence of such disability.

 

2.14 “EFFECTIVE DATE” shall have the meaning ascribed to such term in
Section 1.1 hereof.

 

2.15 “ELIGIBLE PERSON” shall mean all Employees, Directors or officers of the
Company or any affiliate, the majority of whom are neither officers nor
Directors of the Company.

 

5



--------------------------------------------------------------------------------

2.16 “EMPLOYEE” means any officer or employee of the Company.

 

2.17 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

2.18 “FAIR MARKET VALUE” Except as otherwise determined by the Committee, the
“Fair Market Value” of a share of Common Stock as of any date shall be equal to
the closing sale price of a share of Common Stock as reported on The National
Association of Securities Dealers’ New York Stock Exchange Composite Reporting
Tape (or if the Common Stock is not traded on the New York Stock Exchange, the
closing sale price on the exchange on which it is traded or as reported by an
applicable automated quotation system) (the “Composite Tape”), on the applicable
date or, if no sales of Common Stock are reported on such date, the closing sale
price of a share of Common Stock on the date the Common Stock was last reported
on the Composite Tape (or such other exchange or automated quotation system, if
applicable).

 

2.19 “IMMEDIATE FAMILY MEMBERS” means the spouse, children and grandchildren of
a Participant.

 

2.20 “INSIDER” shall mean an individual who is, on the relevant date, a
Director, a 10% Beneficial Owner of any class of the Company’s equity securities
that is registered pursuant to Section 12 of the Exchange Act or an officer of
the Company, as defined under Section 16 of the Exchange Act and as determined
by the Board of Directors from time to time.

 

2.21 “NONEMPLOYEE DIRECTOR” means an individual who is a member of the Board of
Directors of the Company but who is not an Employee of the Company.

 

2.22 “OPTION” means an option to purchase Shares granted under Article 6 herein
and which is not intended to meet the requirements of Code Section 422.

 

2.23 “OPTION PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.24 “PARTICIPANT” means an Eligible Person who has outstanding an Award granted
under the Plan.

 

6



--------------------------------------------------------------------------------

2.25 “PERSON” shall have the meaning ascribed to such term in Section 3(a)
(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d) thereof.

 

2.26 “PLAN” means the Caremark Rx, Inc. 1998 Employee Stock Option Plan.

 

2.27 “SHARES” means Common Stock of Caremark Rx, Inc., par value $.001 per
share.

 

2.28 “SUBSIDIARY” means any corporation, partnership, joint venture or other
entity in which the Company has a majority voting interest.

 

ARTICLE 3. ADMINISTRATION

 

3.1 THE COMMITTEE. The Plan shall be administered by the Committee, or by any
other committee appointed by the Board, which Committee shall consist solely of
two or more “Nonemployee Directors” within the meaning of Rule 16b-3 under the
Exchange Act, or any successor provision. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors.

 

3.2 AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power to select Participants who shall participate
in the Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards in a manner not inconsistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan
as they apply to Participants; establish, amend or waive rules and regulations
for the Plan’s administration as they apply to Participants; alter, amend,
suspend or terminate the Plan in whole or in part; and (subject to the
provisions of Article 11 herein) amend the terms and conditions of any
outstanding Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan. As permitted by law, the
Committee may delegate its authority as identified herein.

 

3.3 DECISIONS BINDING. All determinations and decisions made by the

 

7



--------------------------------------------------------------------------------

Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Employees, Participants and their
estates and beneficiaries.

 

3.4 COSTS OF PLAN. The costs and expenses incurred in the operation and
administration of the Plan shall be borne by the Company.

 

ARTICLE 4. SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

 

4.1 NUMBER OF SHARES AVAILABLE FOR GRANTS. Subject to adjustment as provided in
Section 4.2 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be Seven Million (7,000,000).

 

Shares issued upon exercise of Options under the Plan may be either authorized
but unissued Shares or Shares reacquired by the Company. If, on or prior to the
termination of the Plan, an Award granted thereunder expires or is terminated
for any reason without having been exercised or vested in full, the unpurchased
or unvested Shares covered thereby will again become available for the grant of
Awards under the Plan. Shares covered by Options surrendered in connection with
the exercise of other Options shall not be deemed to have been exercised and
shall again become available for the grant of awards under the Plan.

 

4.2 ADJUSTMENTS IN AUTHORIZED SHARES. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property (excluding cash dividends) of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company, an adjustment shall be made in the number and class of Shares which may
be delivered under Section 4.1, in the number and class of and/or price of
Shares subject to outstanding Awards granted under the Plan, and in the Award
limits set forth in Section 4.1, as may be determined to be appropriate and
equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number.

 

8



--------------------------------------------------------------------------------

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

 

5.1 ELIGIBILITY. All Eligible Persons are eligible to participate in this Plan.

 

5.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Eligible Persons, those to whom Awards
shall be granted and shall determine the nature and amount of each Award.

 

ARTICLE 6. STOCK OPTIONS

 

6.1 GRANT OF OPTIONS. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Persons in such number, and upon such terms, and at
any time and from time to time as shall be determined by the Committee.

 

6.2 AWARD AGREEMENT. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement also shall specify that the Option is
intended to be a nonqualified stock option whose grant is intended not to fall
under the provisions of Code Section 422.

 

6.3 OPTION PRICE. The Option Price for each grant of an Option under this Plan
shall be at least equal to 100% of the Fair Market Value of a Share on the date
the Option is granted.

 

6.4 VESTING OF OPTIONS. Unless otherwise designated by the Compensation
Committee, each Option granted pursuant to the Plan shall vest as follows:

 

(a) 34% of the Options granted shall vest on the Option grant date;

 

(b) 33% of the Options granted shall vest on each of the first anniversary and
second anniversary of the Option grant date; provided, however, that if during
the first year after the Option grant date, the stock price of the Company’s
common stock closes at or above $12.00 for any twenty (20) out of

 

9



--------------------------------------------------------------------------------

thirty (30) consecutive trading days, the 33% of the Options due to vest on the
first anniversary of the Option grant date shall vest immediately at the end of
such 20th day; and, provided further, that if during the second year after the
Option grant date, the stock price of the Company’s common stock closes at or
above $18.00 for any twenty (20) out of thirty (30) consecutive trading days,
the 33% of Options due to vest on the second anniversary of the Option grant
date shall vest immediately at the end of such 20th day.

 

6.5 DURATION OF OPTIONS. Each Option granted to an Employee shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
that no Option shall be exercisable later than the tenth anniversary date of its
grant.

 

6.6 EXERCISE OF OPTIONS. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

 

6.7 PAYMENT. Options granted under this Article 6 shall be exercised in
accordance with rules and procedures established by the Committee or, in the
absence of such rules and procedures, (i) in accordance with the Award Agreement
or (ii) by the delivery of a proper notice of exercise to the Company, setting
forth the number of Shares with respect to which the Option is to be exercised.

 

No shares of Common Stock shall be issued on the exercise of an Option unless
the Option Price is paid for in full at the time of exercise. Payment shall be
made in cash, check in a form acceptable to the Company or other instrument
acceptable to the Company. In addition, subject to compliance with applicable
laws and regulations and such conditions as the Committee may impose, the
Committee may elect to accept payment in shares of Common Stock of the Company
which are already owned by the Participant, valued at the Fair Market Value
thereof on the date of exercise. The Committee may also allow a Participant to
exercise an Option by use of proceeds to be received from the sale of Common
Stock issuable pursuant to the Option being exercised. Moreover, the Committee,
acting in its absolute discretion, may authorize payment in any combination of
the foregoing payment options, and the Committee, acting in its absolute

 

10



--------------------------------------------------------------------------------

discretion, may, subject to the applicable provisions of Delaware law, elect to
accept payment in the form of a note acceptable to the Committee or in the form
of any other property acceptable to the Committee.

 

As soon as practicable after receipt of proper notification of exercise and full
payment, the Company, if requested by the Participant, shall deliver to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option(s).

 

6.8 RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

6.9 TERMINATION OF EMPLOYMENT. Except as otherwise provided in an Award
Agreement, any Option, to the extent it has not been previously exercised, shall
terminate upon the earliest to occur of: (a) the expiration of the Option period
set forth in the Option Award Agreement; (b) the expiration of 12 months
following the Participant’s death or Disability; (c) immediately upon
termination for Cause; or (d) the expiration of 90 days following the
Participant’s termination of employment for any reason other than Cause, Change
in Control, death, Disability.

 

6.10 TRANSFERABILITY OF OPTIONS. To the extent not prohibited by any statute,
rule or regulation applicable to the Plan, the Options or the registration with
the Securities and Exchange Commission of the Common Stock to be issued upon
exercise of the Options, the Committee may, in its discretion, authorize all or
a portion of Options granted to a Participant to be on terms which permit
transfer by such Participant to (i) Immediate Family Members, (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (iii) a
partnership in which such Immediate Family Members are the only partners,
provided that (A) there may be no consideration for any such transfer, (B) the
Award Agreement pursuant to which such Options are granted must be approved by
the Committee, and must expressly provide for transferability in a

 

11



--------------------------------------------------------------------------------

manner consistent with this Section, and (C) subsequent transfers of transferred
Options shall be prohibited except those by will or the laws of descent and
distribution. Following transfer, any such Options shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of this Plan, the term “Participant” shall
be deemed to refer to the transferee. The events of termination of employment
shall continue to be applied with respect to the original Participant, following
which the Options shall be exercisable by the transferee only to the extent, and
for the periods specified in this Section 6.9. Notwithstanding the foregoing,
should the Committee provide that Options granted be transferable, the Company
by such action incurs no obligation to notify or otherwise provide notice to a
transferee of early termination of the Option. In the event of a transfer, as
set forth above, the original Participant is and will remain subject to and
responsible for any applicable withholding taxes upon the exercise of such
Options.

 

ARTICLE 7. BENEFICIARY DESIGNATION

 

A Participant under the Plan may make written designation of a beneficiary on
forms prescribed by and filed with the Corporate Secretary of the Company. Such
beneficiary or, if no such designation of any beneficiary has been made, the
legal representative of such Participant or such other person entitled thereto
as determined by a court of competent jurisdiction, may exercise, in accordance
with and subject to the provisions of Article 6, any unterminated and unexpired
Option granted to such Participant to the same extent that the Participant
himself could have exercised such Option were he alive or able; provided,
however, that no Option granted under the Plan shall be exercisable for more
Shares than the Participant could have purchased thereunder on the date his
employment by, or other relationship with, the Company and its Subsidiaries was
terminated.

 

ARTICLE 8. RIGHTS OF EMPLOYEES

 

8.1 EMPLOYMENT. Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.

 

12



--------------------------------------------------------------------------------

8.2 PARTICIPATION. No Employee shall have the right to be selected to receive an
Award under this Plan or, having been so selected, to be selected to receive a
future Award.

 

ARTICLE 9. CHANGE IN CONTROL

 

9.1 TREATMENT OF OUTSTANDING AWARDS. Except as may otherwise be provided in the
applicable Award Agreement and unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, upon the occurrence of a Change in
Control, any Option granted hereunder shall become immediately exercisable, and
shall remain exercisable throughout its term.

 

9.2 TERMINATION, AMENDMENT, AND MODIFICATIONS OF CHANGE IN CONTROL PROVISIONS.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 9 may not be terminated, amended or
modified on or after the date of a Change in Control to affect adversely any
Award theretofore granted under the Plan without the prior written consent of
the Participant with respect to said Participant’s outstanding Awards.

 

ARTICLE 10. SALE OF BUSINESS UNIT OF COMPANY

 

The Committee, in connection with the sale of any Subsidiary, Affiliate,
division or other business unit of the Company, may within the Committee’s sole
and absolute discretion cause any or all Options granted hereunder to
Participants whose Options or rights under Options will be adversely affected by
such transaction (a) to become immediately exercisable, or (b) to remain
exercisable after such transaction for such period as the Committee deems
appropriate under the circumstances, or both (a) and (b). The provisions of this
Article 10 and the actions of the Committee taken pursuant to this Article 10
shall be effective upon action of the Committee alone without amendment to any
Award Agreement or the consent of any Participant.

 

ARTICLE 11. AMENDMENT, MODIFICATION, AND TERMINATION

 

11.1 AMENDMENT, MODIFICATION AND TERMINATION. Subject to Section 9.2 of this
Plan, the Board or the Committee may at any time and from time to time, alter,
amend, suspend or terminate the Plan in whole or in part.

 

13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, neither the Company nor the Board or Committee on
its behalf may cancel outstanding Awards and issue substitute Awards in
replacement thereof, reduce the exercise price of any outstanding Options or
alter the class of participants in the Plan without stockholder approval.

 

11.2 ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. Subject to Section 9.2 of this Plan, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.2 hereof) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

11.3 AWARDS PREVIOUSLY GRANTED. No termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

 

ARTICLE 12. WITHHOLDING

 

12.1 TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

 

12.2 SHARE WITHHOLDING. To the extent provided by the Committee, a Participant
may elect to have any distribution to be made under this Plan to be withheld or
to surrender to the Company shares of Common Stock already owned by the
Participant to fulfill any tax withholding obligation.

 

14



--------------------------------------------------------------------------------

ARTICLE 13. INDEMNIFICATION

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s Certificate of Incorporation or Bylaws, as a matter of law or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

ARTICLE 14. SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase, of
all or substantially all of the business and/or assets of the Company, or a
merger, consolidation or otherwise.

 

ARTICLE 15. LEGAL CONSTRUCTION

 

15.1 GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular; and, the singular shall include the plural.

 

15.2 SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

15



--------------------------------------------------------------------------------

15.3 REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

15.4 SECURITIES LAW COMPLIANCE. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.

 

15.5 GOVERNING LAW. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the state of Delaware.

 

16